Citation Nr: 0015021	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for a contused lumbar spine with mild degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's lumbar spine disability include: subjective 
symptoms of constant pain and pain on motion; objective 
evidence of forward flexion to 50 degrees, backward extension 
to 20 degrees, right lateral flexion to 15 degrees, left 
lateral flexion to 20 degrees, right rotation to 40 degrees, 
and left rotation to 35 degrees, low back pain on straight 
leg raising, and some evidence tenderness over the low back 
area; and X-ray evidence of mild degenerative changes of the 
lumbar spine.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for a contused lumbar spine with mild degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

In a March 1970 rating decision, the RO initially established 
service connection for residuals of a contusive-type injury 
to the lumbar back.  At that time, it assigned a 10 percent 
disability rating.  The RO reduced the rating to 0 percent in 
an April 1975 rating action.  In a January 1998 decision, the 
RO increased the rating to 10 percent and characterized the 
disability as contused lumbar spine.  

In October 1998, the veteran submitted a claim for an 
increased disability rating.  He related that his pain had 
increased greatly in the previous five months, and had 
switched from Ibuprofen to Tylenol 3 with codeine to ease the 
pain.  The veteran stated that he was unable to lift, bend, 
push, or to lie or sit for any length of time, had difficulty 
sweeping a floor or mowing the lawn, and could no longer work 
as a janitor. 

In connection with his claim, the RO secured the veteran's VA 
outpatient medical records.  Notes dated in April 1998 and 
August 1998 showed that the back pain was stable and 
controlled with Motrin.  In September 1998, the veteran 
presented with complaints of back pain for two weeks, with no 
known reinjury except normal work.  The pain was across the 
lower back and sometimes radiated to the hips.  He had some 
numbness in the right leg the previous week but none at that 
time, and denied other neurological symptoms.  The veteran 
was presently taking Ibuprofen and methocarbamol with little 
relief, though it did help at one time.  He wanted medical 
clearance to continue to be a driver, but wanted to apply for 
total disability.  Examination of the back was negative for 
deformity or tenderness.  Strength in the lower extremities 
was 5/5, deep tendon reflexes were 2/4, and there was no 
light touch deficit.  There was lower back pain with straight 
leg flexion of the hip at 80 degrees bilaterally.  The 
assessment was chronic low back pain, recently worsening.  He 
was to continue on his current medications and add Tylenol.  
The veteran returned about two weeks later in September 1998, 
and was better than during the previous visit, but continued 
to have persistent low back pain, right greater than left.  
He also indicated that he could not sleep well due to pain.  
He denied any radiation, paresthesias, or weakness.  
Examination revealed tenderness over the lumbar paraspinal 
muscles.  Otherwise, there was good range of motion, good 
reflexes and strength in both lower extremities, and no 
symptoms with straight leg raising.  The assessment was acute 
and chronic low back pain, with some improvement.  He was to 
continue with his medications and to do low back exercises.  

In October 1998, the veteran underwent an outpatient pain 
evaluation by psychology for purposes of possible pain 
management.  He reported experiencing chronic pain in the 
center of the low back.  On a scale of 1 to 10, his pain at 
the time of the interview was reported to be a 6, though it 
covered the whole range.  He could not remember his last 
pain-free day.  He described the pain as sharp, that it 
occasionally radiated up to the mid back or his right or left 
side, but never down his arms or legs, and that the pain 
intensity, frequency, and duration were contingent on his 
activity level.  For example, he had more pain when he drove 
or sat too long.  He reported that, generally, the pain had 
increased in severity and frequency over the last year.  The 
veteran obtained partial pain relief with bedrest, heat, 
massage, and lying with his legs raised.  He had not received 
treatment other than pain relief medications.  His current 
medications included Tylenol, Tylenol 3, Ibuprofen, and 
methocarbamol.  The Tylenol 3 worked best for relieving his 
pain but made him dizzy.  He was currently employed as a bus 
driver.  He indicated that the pain was such that he could no 
longer lift or do some types of work.  The evaluator 
indicated that, although the veteran appeared to be a good 
candidate for the VA Chronic Low Back Pain Clinic, he stated 
unequivocally that he had no interest in attending the 
workshop because he "already knew how to sit, stand, relax, 
and manage stress."        

In December 1998, the veteran was afforded a VA orthopedic 
examination, at which he complained of constant low back pain 
of varying intensity.  During the interview, he rated the 
pain as a 9 on a scale of 1 to 10.  The pain lasted from a 
few hours to all night and was generally present on a daily 
basis, although it depended on his activity.  Precipitating 
factors included bending and trying to pick up something.  
Alleviating factors included medications and walking.  The 
pain did not improve with rest.  The veteran also reported 
associated weakness and stiffness in the back.  In addition, 
for the previous two or three weeks, he had pain that 
radiated down the left leg.  He denied any leg weakness.  The 
veteran's medications included a muscle relaxant and Motrin 
and Tylenol that he took as needed.  He did not use any 
assistive devices and had not had any back surgery.  The 
veteran related that he quit his job as a janitor that year 
because he could not continue to perform the work due to the 
bending and straining of his back, though he was still 
employed as a bus driver.  
 
Examination of the lumbar spine during the December 1998 VA 
examination revealed forward flexion to 50 degrees, backward 
extension to 20 degrees, right lateral flexion to 15 degrees, 
left lateral flexion to 20 degrees, right rotation to 40 
degrees, and left rotation to 35 degrees.  Forward flexion 
and backward extension caused a pulling sensation in the 
back.  There was no tenderness or muscle spasm in the 
lumbosacral spine area.  Left leg strength was 5/5.  Deep 
tendon reflexes were normal in both legs.  Straight leg 
raising caused pain in the back but no radiation down either 
leg.  X-rays of the lumbar spine dated in September 1998 
showed a stable spine with mild degenerative changes.  The 
assessment was degenerative arthritis of the lumbosacral 
spine.   

In a January 1999 rating decision, the RO characterized the 
disability as contused lumbar spine with mild degenerative 
changes and increased the disability rating to 20 percent.  
The veteran timely appealed that decision.  

In his February 1999 notice of disagreement, the veteran 
indicated that he always had pain.  He had to take a muscle 
relaxer and Motrin all the time, but it still did not relieve 
all of the pain.  He asserted that his activities of daily 
living were restricted and that he could not do any of the 
things he used to do.  In his March 1999 substantive appeal, 
the veteran added that the left side of his back had muscle 
spasm all the time with severe pain radiating down the leg, 
at least once a day the left leg got numb and very cold, and 
he also had swelling in the left side of the back.  The 
veteran again related that his daily activities were 
decreased and he could not stand or sit for very long and 
actually had to lay flat for long periods of time.   


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (1999) (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, in reaching its decision, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's lumbar spine disability is currently rated as 
20 percent disabling by analogy to Diagnostic Code (Code) 
5010, arthritis due to trauma, and Code 5293, intervertebral 
disc syndrome.  38 C.F.R. § 4.71a.  However, the Board notes 
that the veteran's lumbar spine disability has historically 
been rated under Code 5295 as analogous to lumbosacral 
strain.  Because Code 5295 encompasses the veteran's symptoms 
of subjective symptoms, characteristic pain on motion 
(straight leg raising), limitation of motion which includes 
loss of lateral motion, and osteo-arthritic changes, the 
Board finds that Code 5295 is the most appropriate Code with 
which to rating the veteran's lumbar spine disability.  

Diagnostic Code 5295 provides that for lumbosacral strain 
with with muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position, a 20 percent rating is warranted.  For severe 
lumbosacral strain, manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent rating is 
warranted.  38 C.F.R. § 4.71a.

When a rating of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  For the purpose 
of rating disability from arthritis, multiple involvements of 
the lumbar vertebrae are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45(f).

In this case, the veteran's subjective complaints include 
subjective complaints of constant pain of varying intensity 
depending on activity, radiating pain down the left leg with 
numbness, as well as weakness, stiffness, and muscle spasm in 
the low back.  The objective evidence reflects forward 
flexion of the lumbar spine to 50 degrees, backward extension 
to 20 degrees, right lateral flexion to 15 degrees, left 
lateral flexion to 20 degrees, right rotation to 40 degrees, 
and left rotation to 35 degrees, low back pain on straight 
leg raising, and some evidence tenderness over the low back 
area.  X-rays of the lumbar spine show mild degenerative 
changes.  

[There is no objective evidence of decreased deep tendon 
reflexes, muscle spasm, sensory deficit, weakness, pain on 
motion, or spinal deformity]   

Considering the evidence of record, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 20 percent for contused lumbar spine with mild 
degenerative changes under Code 5295.  The veteran's loss of 
lateral spine motion (15 degrees right lateral flexion and 20 
degrees left lateral flexion), subjective complaints of pain, 
and pain on straight leg raising, are encompassed by the 
criteria for a 20 percent rating under Code 5295.  The 
evidence does not support a rating in excess of 20 percent 
under Code 5295 because there is no evidence of muscle spasm 
(including on extreme forward bending), listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, or narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
While the veteran does have loss of lateral spine motion with 
mild degenerative changes of the lumbar spine, the spine is 
otherwise stable, and there is no evidence to demonstrate any 
of the additional criterium for a 40 percent rating under 
Code 5295, including no evidence of abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a.  Given this evidence, the 
Board cannot conclude that the overall disability picture 
more nearly approximates disability analogous to severe 
strain of the lumbosacral spine for purposes of awarding a 
rating greater than 20 percent under Code 5295.  38 C.F.R. § 
4.7.  

The Board observes that there are other diagnostic codes 
available for rating disability of the lumbar spine that also 
provide for ratings greater than 20 percent. According to 
Code 5010, traumatic arthritis is rated as degenerative 
arthritis, Code 5003, according to limitation of motion of 
the affected part.  38 C.F.R. § 4.71a.  Under Code 5292, a 20 
percent rating is in order for moderate limitation of motion 
of the lumbar spine, and a maximum schedular rating of 40 
percent is assigned under Code 5292 when limitation of motion 
is severe.  38 C.F.R. § 4.71a. The objective range of motion 
test results from the December 1998 VA examination do not 
reflect limitation of motion which more nearly approximates 
severe limitation of motion so as to warranted a 40 percent 
rating for severe limitation of motion of the lumbar spine 
under Codes 5010-5292.  The veteran's lumbar spine disability 
is manifested by forward flexion to 50 degrees, backward 
extension to 20 degrees, right lateral flexion to 15 degrees, 
left lateral flexion to 20 degrees, right rotation to 40 
degrees, and left rotation to 35 degrees, low back pain on 
straight leg raising, and some evidence tenderness over the 
low back area.  As to factors of functional loss or 
disability from arthritis, there was no objectively evidenced 
pain on motion other than pain on straight leg raising.  Even 
with consideration of limitation of motion due to pain, the 
vetean's lumbar spine disability does not more nearly 
approximate severe limitation of motion of the lumbar spine. 

Under Code 5293, a 20 percent rating is assigned for 
intervertebral disc syndrome that is moderate with recurring 
attacks, while a 40 percent rating is awarded when the 
disability is severe with recurring attacks and intermittent 
relief.  A maximum schedular rating of 60 percent is in order 
when the intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
Despite the veteran's subjective complaints, the objective 
evidence does not demonstrate symptoms of sciatic neuropathy 
or nerve involvement, muscle spasm, or other neurological 
findings to support application of Code 5293 for 
intervertebral disc syndrome.  Additionally, Code 5285 is not 
appropriate for rating as there is no evidence of vertebral 
fracture.  Code 5289 is not appropriate because there is no 
evidence of ankylosis of the lumbar spine.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.  Specifically, the veteran remains employed 
as a bus driver, although he alleges that he had to quit 
working as a janitor due to back symptoms.  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for contused lumbar spine with mild degenerative 
changes.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5295.    


ORDER

Entitlement to a disability rating greater than 20 percent 
for a contused lumbar spine with mild degenerative changes is 
denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 



